         Case 1:19-cv-03185-RDM Document 43 Filed 04/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,

               Plaintiffs,

               v.
                                                       Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

               Defendants.


                      STIPULATION OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), the parties hereby stipulate that the claims of

Plaintiff Stefon Kirkpatrick are dismissed without prejudice.


Dated: April 21, 2020


Respectfully submitted,


 KARL A. RACINE                                    /s/ Kaitlin Banner
 Attorney General for the District of Columbia     Kaitlin Banner (D.C. Bar No. 1000436)
                                                   Margaret Hart (D.C. Bar No. 1030528)
 TONI MICHELLE JACKSON                             Hannah Lieberman (D.C. Bar No. 336776)
 Deputy Attorney General Public Interest           Jonathan Smith (D.C. Bar No. 396578)
 Division                                          WASHINGTON LAWYERS’ COMMITTEE
                                                   FOR CIVIL RIGHTS AND URBAN
 /s/ Fernando Amarillas                            AFFAIRS
 FERNANDO AMARILLAS [974858]                       700 14th Street, NW, Suite 400
 Chief, Equity Section                             Washington, DC 20005
                                                   Phone: (202) 319-1000
 /s/ Micah Bluming                                 Fax: (202) 319-1010
 MICAH BLUMING [1618961]                           Kaitlin_banner@washlaw.org
 HONEY MORTON [1019878]                            margaret_hart@washlaw.org
 Assistant Attorneys General                       hannah_lieberman@washlaw.org
 441 Fourth Street, N.W., Suite 630 South          jonathan_smith@washlaw.org
 Washington, D.C. 20001                            maria_morris@washlaw.org
 (202) 724-7272
       Case 1:19-cv-03185-RDM Document 43 Filed 04/21/20 Page 2 of 2



(202) 730-1833 (fax) micah.bluming@dc.gov   John A. Freedman (D.C. Bar No. 453075)
honey.morton@dc.gov                         Tirzah S. Lollar (D.C. Bar No. 497295)
                                            ARNOLD & PORTER LLP
Counsel for Defendants                      601 Massachusetts Ave., NW
                                            Washington, D.C. 20001
                                            Tel.: (202) 942-5000
                                            Fax: (202) 942-5999
                                            John.Freedman@aporter.com
                                            Tirzah.Lollar@arnoldporter.com

                                            Arthur B. Spitzer (D.C. Bar No. 235960)
                                            Scott Michelman (D.C. Bar No. 1006945)
                                            Michael Perloff (D.C. Bar No. 1601047)
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF THE DISTRICT OF
                                            COLUMBIA
                                            915 15th Street NW, Second Floor
                                            Washington, D.C. 20005
                                            (202) 457-0800
                                            aspitzer@acludc.org
                                            smichelman@acludc.org
                                            mperloff@acludc.org

                                            Counsel for Plaintiffs
